UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2130


In re: MYKAL S. RYAN, HELEN E. RYAN,

                 Debtors,

------------------------------------

DAVID R. RUBY,

                 Plaintiff – Appellee,

          v.

KELLY M. BARNHART,

                 Party-in-Interest – Appellee,

MYKAL S. RYAN; HELEN E. RYAN,

                 Debtors – Appellants,

          and

JUDY A. ROBBINS,

                 Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:14-cv-00109-MSD-TEM)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Mykal S. Ryan, Helen E. Ryan, Appellants Pro Se.        Kelly M.
Barnhart, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Mykal S. Ryan and Helen E. Ryan seek to appeal the district

court’s order directing them to show cause why their appeal from

the bankruptcy court’s order should not be dismissed for failure

to prosecute.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order the Ryans seek to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.               We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      3